Order entered February 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01166-CV

                                    JOHN GLAD, Appellant

                                                 V.

       JAMES PATTERSON RAMSEUR AS GUARDIAN OF THE ESTATE AND
                PERSON OF JULIA DIXON RAMSEUR, Appellee

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-02022-1

                               ORDER NUNC PRO TUNC
        The reporter’s record is overdue in this appeal. Accordingly, the Court ORDERS court
reporter Ann Brockington to file, within THIRTY DAYS of the date of this order, either: (1)
written verification no hearings were recorded; (2) written verification appellant has not
requested or paid for the reporter’s record; or (3) the complete reporter’s record, including
exhibits. We notify appellant that if we receive verification of non-payment, we will order the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Ann

Brockington, official court reporter of the Probate Court No. 1, and to counsel for all parties


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE